Citation Nr: 1046070	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial disability rating in excess of 10 
percent for lumbar spine discogenic and degenerative disease 
(claimed as "lower back condition - three discs"), prior to May 
24, 2007.

4.  Entitlement to a disability rating in excess of 20 percent 
for lumbar spine discogenic and degenerative disease, from May 
24, 2007, to July 15, 2008.

5.  Entitlement to a disability rating in excess of 40 percent 
for lumbar spine discogenic and degenerative disease, from July 
16, 2008.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from May 2002 to May 2005, 
with subsequent service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to service connection for 
lumbar spine discogenic and degenerative disease (assigning a 10 
percent disability rating from May 8, 2006) and denied 
entitlement to service connection for a left ear disorder, a skin 
disorder, a bilateral ankle disability, hypertension, and a 
bilateral knee disability.  The appellant submitted a Notice of 
Disagreement (NOD) with this determination in January 2006 and a 
Statement of the Case (SOC) was issued in July 2007.  

On his timely VA Form 9 (Substantive Appeal), the appellant 
indicated that he wished only to appeal the issues pertaining to 
his lumbar spine, bilateral ankle disability, and hypertension.  
Thus, the remaining issues are not in appellate status and will 
not be addressed any further herein.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a NOD initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
Substantive Appeal after a SOC is issued by VA].

In August 2007, the appellant testified before a Decision Review 
Officer in San Juan, Puerto Rico.  A transcript of that 
proceeding has been associated with the appellant's claims file.

A July 2007 rating decision increased the appellant's lumbar 
spine disability rating from 10 percent to 20 percent disabling, 
effective May 24, 2007.  An August 2008 rating decision increased 
the appellant's lumbar spine disability rating from 20 percent to 
40 percent disabling, effective July 16, 2008.  As these 
increases do not constitute a full grant of the benefit sought, 
the increased rating issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a claim for total disability based on 
individual unemployability (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  However, in this 
case, the Board observes that a claim for TDIU has not been 
raised by the record.  The Board notes that the issue was 
discussed during the appellant's July 2008 VA spine examination, 
but that the appellant indicated that he was employed in a full-
time position.  See VA Spine Examination Report, July 16, 2008.  
Accordingly, the Board will not pursue this issue.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from a bilateral ankle disability 
that is the result of a disease or injury in active duty service.

2.  Service treatment records do not reveal any complaints, 
diagnosis, or treatment of hypertension during the appellant's 
active duty service.

3.  The appellant has a current diagnosis of hypertension.

4.  Treatment records dated in November 2005 and December 2005 
reveal blood pressure readings of 167/87, 170/85, 167/86 and 
165/86.

5.  Resolving all doubt, the competent evidence shows that 
hypertension manifested to a degree of 10 percent within the 
first year following active duty service.

6.  Prior to July 16, 2008, the appellant's lumbar spine 
discogenic and degenerative disease was manifested by limitation 
of motion with flare-ups that more nearly approximates limitation 
of forward flexion to less than 60 degrees.  No more significant 
limitation is shown, there is no ankylosis of the spine, and 
flexion of the thoracolumbar spine is not limited to 30 degrees 
or less.

7.  From July 16, 2008, the appellant's forward flexion of the 
lumbar spine was, at most, limited to 30 degrees, and without any 
episodes of incapacitation.

8.  The medical and other evidence of record does not demonstrate 
that the appellant's service-connected low back disability, 
alone, renders him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Hypertension was incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
3.  With resolution of reasonable doubt, the criteria for an 
initial evaluation of 20 percent, but no more, for lumbar spine 
discogenic and degenerative disease, prior to May 24, 2007, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.71a, Diagnostic Code 5242 (2010). 

4.  The criteria for an evaluation in excess of 20 percent for 
lumbar spine discogenic and degenerative disease, prior to July 
16, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5242 (2010). 

5.  The criteria for an evaluation in excess of 40 percent for 
lumbar spine discogenic and degenerative disease, from July 16, 
2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5242 (2010). 

6.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim for service connection for hypertension has 
been considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the appellant could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Duties to Notify

With respect to the appellant's remaining claims decided herein, 
VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  


The Court further observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 
2002).  Compliance with the first Pelegrini II element requires 
notice of these five elements in initial ratings cases.  See 
Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 

Prior to initial adjudication of the appellant's claims, a letter 
dated in June 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio, at 187.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); See also Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, relying on 
the informal guidance from the VA Office of the General Counsel 
and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; 
June 2, 2008), the Board finds that the Vazquez-Flores decision 
does not apply to the present case.  According to VA Office of 
General Counsel, because this matter concerns an appeal from an 
initial rating decision, VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any further 
notice and assistance requirements are covered by 38 U.S.C. §§ 
5104(a), 7105(d)(1), and 5103A as part of the appeals process, 
upon the filing of a timely NOD with respect to the initial 
rating or effective date assigned following the grant of service 
connection.

The appellant has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding 
as to the notice requirements for downstream earlier effective 
date claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

Duties to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

With respect to the appellant's claim for a bilateral ankle 
disability, the record indicates that the appellant participated 
in a VA examination in May 2007 and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a thorough 
examination of the appellant, and an opinion that was supported 
by sufficient rationale.  Therefore, the Board finds that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's service connection claim.

With respect to the increased rating claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in May 
2007 and July 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected lumbar spine disability since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base a 
decision.  See Barr, supra.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claims such that the 
essential fairness of the adjudication is not affected.

II.  Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the 
Court has emphasized that, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, as noted above, lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
See 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).




A.  Bilateral Ankle Disability

The appellant contends that he currently suffers from a bilateral 
ankle disability that is the result of his time in active duty 
service.  Specifically, he claims that his ankles began to cause 
him discomfort in 2005, at approximately the same time his low 
back began to hurt.

Despite the appellant's sporadic report of bilateral ankle pain, 
review of the claims file does not indicate that he has been 
diagnosed with a bilateral ankle disability.  In fact, upon VA 
joints examination in May 2007, the appellant indicated that he 
had not suffered from trauma to the bilateral ankles, nor did he 
suffer from any ankle pain.  Rather, he complained of frequent 
crepitation of the ankles.  Radiographic studies revealed normal 
ankles and no pathology was indicated.  See VA Joints Examination 
Report, May 24, 2007.

To the extent that the appellant argues that he suffers from 
bilateral ankle pain, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

In order to be considered for service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  See also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Here, the appellant has failed to establish 
element (1) under Hickson, current disability.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding the 
appellant's claim that he currently suffers from a bilateral 
ankle disability, or that it is related to service.  There is not 
an approximate balance of evidence.

B.  Hypertension

The appellant does not assert that his current hypertension 
manifested during any period of active duty service.  Rather, he 
claims that he warrants service connection for hypertension 
because it became manifest within the first year after he 
separated from active duty in May 2005.

Hypertension may be presumed to have been incurred during active 
military service if it is manifest to a degree of at least 10 
percent within the first year following active service in the 
case of any veteran who served for 90 days or more.  See 
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).  The requirement of 90 days' service means active, 
continuous service.  See 38 C.F.R. § 3.307 (a)(1) (2010).

Disability ratings for hypertension are assigned pursuant to 38 
C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating is 
assigned for hypertension (hypertensive vascular disease) with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Review of the appellant's service treatment records does not 
reveal any diagnosis of hypertension.  The appellant does 
however, meet the criteria for 90 days active and continuous 
service to warrant consideration of service connection for 
hypertension on a presumptive basis.  See 38 C.F.R. § 3.307 
(a)(1) (2010).

VA treatment records clearly establish that the appellant has a 
current diagnosis of hypertension.

A treatment record from the Rodriquez Army Health Clinic noted 
blood pressure readings dated in November 2005 and December 2005.  
In November 2005, the appellant's blood pressure was 169/87.  In 
December 2005, blood pressure readings were 170/85, 167/86 and 
165/96.  See Rodriquez Army Health Clinic Treatment Notes, 
November 2005 - December 2006.

In April 2006, the appellant was seen at the VA Medical Center 
(VAMC) in San Juan.  At that time, his blood pressure was noted 
to be 158/100.  He was diagnosed with uncontrolled hypertension 
and was instructed on weight reduction and water exercises.  See 
VAMC Treatment Record, April 7, 2006.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to the claimant."  
See 38 U.S.C.A. § 5107(b) (West 2002).

It is clear that the appellant began treatment for hypertension 
in November 2005, within the one-year presumptive period, 
demonstrating systolic blood pressure readings of 160 or more 
during the presumptive period.  The evidence appears to be at 
least in equipoise as to whether the appellant's hypertension 
manifested to a degree of 10 percent in the first year following 
active service.  Accordingly, any doubt is resolved in the 
appellant's favor.

Accordingly, service connection for hypertension is warranted.

III.  Increased Disability Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  See 38 
C.F.R. § 4.10.  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38  
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38  
C.F.R. § 4.2.

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The appellant's disability is evaluated under the rating code for 
degenerative arthritis of the spine.  This disability is 
evaluated under the General Formula for Diseases and Injuries of 
the Spine.


Under the general rating criteria for disabilities of the spine, 
a 10 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent evaluation is warranted for forward flexion of the  
thoracolumbar spine 30 degrees or less, or favorable ankylosis of  
the entire thoracolumbar spine.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating.  

Finally, unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2010).

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis. 

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Colayong v. West, 
12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL  
DICTIONARY (28th Ed. 1994) at 86).

The appellant's lumbar spine disorder can also be rating using a 
formula based on incapacitating episodes.  The formula based on 
incapacitating episodes provides for a 20 percent evaluation when 
intervertebral disc syndrome with incapacitating episodes total a 
duration of at least two weeks but less than four weeks during 
the past twelve months.  A 40 percent evaluation is assigned in 
cases of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during the 
past twelve months.  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 
4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in parts 
of the system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part, or 
all, of the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  See 38 C.F.R. § 4.40 (2010).  The 
factors of disability affecting joints are reduction of normal 
excursion of movements in different planes, weakened movement, 
excess fatigability, swelling and pain on movement.  See 38 
C.F.R. § 4.45 (2010).

Prior to July 16, 2008

As noted above, the appellant has been assigned a 10 percent 
disability rating for his lumbar spine disability from May 8, 
2006 to May 23, 2007, and a 20 percent disability from May 24, 
2007 to July 15, 2008.  The Board finds that the appellant is 
entitled to a 20 percent disability evaluation for the period 
dating May 8, 2006 through July 15, 2008, and no higher.

In March 2006, the appellant sought emergent treatment from the 
VA Medical Center.  He complained of increased low back pain, 
which had consistently become worse over the prior several days.  
Radiographic studies of the lumbar spine at that time were 
considered to be normal.  See VA Treatment Record, March 2, 2006.  
Later that month, a VA primary care note indicated the 
appellant's continued complains of constant low back pain, rating 
the pain 7/10.  The appellant also complained of radiating pain 
from the buttock down the lateral aspect of the leg.  See VA 
Treatment Record, March 22, 2006.

In April 2006, the appellant participated in a Persian Gulf War 
assessment.  At that time, he noted that his low back pain began 
in October 2004, due to carrying heavy equipment and jumping.  He 
stated that he continued to suffer from low back pain.  See VA 
Persian Gulf War Note, April 7, 2006.  

In May 2006, magnetic resonance imaging (MRI) studies revealed 
disc desiccation and small disc protrusions at L4-5 and L5-S1.  
Schmorl's nodes were also present throughout the lower thoracic 
and lumbar spine.  The appellant was diagnosed with discogenic 
and degenerative disease.  See VA Treatment Record, MRI Studies, 
May 8, 2006. 

In February 2007, the appellant was seen at VA for a physical 
therapy assessment.  The appellant complained of constant low 
back pain, which increased while running or doing strenuous 
exercises or activities.  The physical therapist noted that the 
appellant had deviated posture, moderate forward head and 
protracted shoulders and a flat lumbar spine.  The appellant was 
noted to have full range of motion, with pain.

In May 2007, the appellant was afforded a VA spine examination.  
At the time of the examination, the appellant complained of 
constant low back pain, which occasionally radiated down the 
posterior thigh to his calves.  He denied numbness, burning 
sensations, electric sensations, and weakness of the lower 
extremities.  He stated that he took medication three times per 
week due to pain.  Upon physical examination, the appellant's 
range of motion findings were as follows: forward flexion was 
zero to 40 degrees, with pain beginning at 34 degrees; bilateral 
lateral flexion was zero to 22 degrees, with pain beginning at 15 
degrees; and bilateral lateral rotation was zero to 25 degrees.  
The VA examiner diagnosed the appellant with L4-5 and L5-S1 
posterior broad-based protrusion with disc desiccation as well as 
lumbar myositis.

A spine examination in April 2008 indicated the following range 
of motion findings: forward flexion was zero to 25 degrees; 
extension was zero to 22 degrees; left lateral flexion was zero 
to 23 degrees; right lateral flexion was zero to 15 degrees; left 
lateral rotation was zero to 28 degrees; and right lateral 
rotation was zero to 29 degrees.  See Spine Examination Form, 
April 3, 2008.

The Board finds that the criteria for an evaluation of 20 
percent, but no more, were met for the period dating May 8, 2006 
through July 15, 2008.  Despite the fact that no range of motion 
findings were available prior to the May 2007 VA examination 
report, the Board will afford the appellant the benefit of the 
doubt.  Given the fact that the appellant required emergent care 
in March 2006 and continued to complain of low back pain, as 
discussed above, through the time of his May 2007 VA examination, 
he is entitled to a 20 percent disability rating throughout this 
period.

Though the Board is aware of the April 2008 spine range of motion 
findings, this evidence, however, is an outlier for this period.  
At no time did the appellant complain of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  The Board has also considered the statements of the 
appellant regarding the severity of this disability.  However, 
there is no objective medical evidence of limitation of motion of 
the lumbar spine that more nearly approximates limitation to 30 
degrees or less or ankylosis of the spine.  Accordingly, a 
disability rating of 20 percent, and no higher, is warranted.  
There is no ankylosis, gait alteration, or neurological findings.

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but has 
found none.  In particular, the Board notes that the record does 
not show that the appellant experienced any incapacitating 
episodes requiring bed rest prescribed by a physician.  In 
addition, the record does not confirm that he has experienced any 
significant neurological impairment in either lower extremity as 
a result of the disability.  While the March 2006VA treatment 
note indicated radiating pain down the legs, at his May 2007 VA 
examination, the Veteran denied any neurological symptoms.  
Additionally, neurologic testing of the lower extremities during 
the May 2007 VA examination revealed that motor and sensory 
function were both within normal limits.  Moreover, the VA 
examiner found no evidence of symptomatic intervertebral disc 
syndrome.

Consideration has been given to assigning staged ratings; 
however, at no time during the period on appeal has the 
disability warranted more than a 20 percent rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that he meets the criteria for an 
initial rating of 20 percent, but no more, for the period dating 
May 8, 2006 through July 15, 2008.

From July 16, 2008

On July 16, 2008, the appellant participated in a second VA spine 
examination.  At that time, the appellant indicated that his 
lumbar spine disability had increased since the May 2007 VA 
examination.  He also indicated that he suffered from decreased 
motion and muscle spasms.  He described his low back pain to be 
7/10.  The appellant also indicated that he experienced a 
stabbing pain and electrical sensation radiating down both legs.  
Objective abnormalities of the thoracic sacrospinalis included 
spasm, guarding, pain with motion and tenderness; however, these 
were not considered severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  There was no evidence of 
ankylosis, gibbus, kyphosis, list, lumbar lordosis, scoliosis or 
reverse lordosis, but lumbar flattening was noted.  Range of 
motion findings included: forward flexion from zero to 30 
degrees; extension from zero to 15 degrees; bilateral lateral 
flexion from zero to 20 degrees; and bilateral lateral rotation 
from zero to 20 degrees.  There was no evidence of radiculopathy. 
See VA Spine Examination Report, July 16, 2008.
The appellant has not shown entitlement to a rating in excess of 
40 percent for his lumbar spine disability.  As detailed above, 
the July 2008 VA spine examination revealed forward flexion to 30 
degrees.  There is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine in order to warrant a 50 percent 
disability rating under Diagnostic Code 5242.  

Consideration has been given to assigning staged ratings; 
however, at no time during the period beginning July 16, 2008, 
has the disability warranted more than a 40 percent rating.  See 
Hart, supra.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there is 
not such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.

Lay Evidence

The Board has also considered the appellant's lay statements that 
his low back disorder warrants high ratings.  An analysis of lay 
evidence requires consideration of both the credibility and the 
competency of the lay witness.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also 38 C.F.R. § 3.159(a)(2) (2010).  

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  Here, while the appellant is 
competent to testify that he experiences pain and limited 
movement due to his lumbar spine disability, the medical records 
and VA examination reports are more probative as they contain the 
findings necessary to rate the appellant's back disorder in 
accordance with the Schedule.

In ascertaining the competency and probative value of lay 
evidence, recent decisions of the Court have underscored the 
importance of determining whether a layperson is competent to 
identify the medical condition in question.  As a general matter, 
a layperson is not capable of opining on matters requiring 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  In certain instances, however, lay evidence has been 
found to be competent with regard to a disease with "unique and 
readily identifiable features" that is "capable of lay 
observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  

That notwithstanding, a Veteran has been found to not be 
competent to provide evidence in more complex medical situations.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever).  Moreover, the Board must consider 
the weight of the lay statement, particularly if such statement 
is a mere conclusory generalized lay statement.  See Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  Here, the Veteran has not 
been shown to possess any training, expertise, or credentials in 
the field of medicine, and accordingly, his medical records are 
more probative with regard to assigning a disability rating.

IV.  Extraschedular Consideration

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
lumbar spine disability is inadequate.  A comparison between the 
level of severity and symptomatology of the appellant's lumbar 
spine condition with the established criteria shows that the 
rating criteria reasonably describe the appellant's disability 
level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for his disability is inadequate (which it manifestly 
is not), the appellant does not exhibit other related factors 
such as those provided by the regulation as "governing norms."  
The record does not show that the appellant has required frequent 
hospitalizations for his lumbar spine disability.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to these disability.  Accordingly, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for hypertension is granted.

Entitlement to an initial disability rating of 20 percent, but no 
more, for lumbar spine discogenic and degenerative disease, from 
May 8, 2006 to July 15, 2008, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for 
lumbar spine discogenic and degenerative disease, from May 24, 
2007, to July 15, 2008, is denied.

Entitlement to a disability rating in excess of 40 percent for 
lumbar spine discogenic and degenerative disease, from July 16, 
2008, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


